Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  DETAILED ACTION 
This is in response to the communication filed on 11/12/2020. Claims 17-33 are pending in the application.  Claims 17 and 32 are independent. Claims 17-33 are rejected.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Page 4 of the applicant’s specification contains an embedded hyperlink, http://doi.org/10.6028%2Fnist.sp.800-38b.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cryptography module for a computing device, the cryptography module configured to” in claims 17-31,  and “the method comprising following steps: checking, by the cryptography module”  in claims 32-33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19, 21, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by  US 2013/0117578 A1 (hereinafter Ihle et al)
Regarding claim 17, Ihle et al teaches a cryptography module (note figure 1.160; para. [0013], [0024]: security module) for a computing device (note figure 1.100: arithmetic unit), the cryptography module configured to: 
check at least one memory area of a memory device which is accessible by the computing device (note para. [0023]: a nonvolatile memory   (NVM) 110, in which memory   blocks 131, 132, etc., that are to be verified, are stored; see also para. [0027]), to obtain a result of the check (note para. [0027], [0030], [0034]: authentication result); and
 store the result at least temporarily (note para. [0009], [0030]: write   module 150, which writes   the authentication   code in a step 211 together with the memory address and the memory length of block 131 to authentication code memory table 120; see also para. [0035])
Regarding claim 19, Ihle et al teaches the cryptography module as recited in claim 17, wherein the cryptography module is configured to check the at least one memory area at least one randomly or pseudorandomly selected point in time (note Abstract, and para. [0025], [0032]: carrying out verification/ authentication in second point of time; see also claims 10 and 18 in Ihle et al)
Regarding claim 21, Ihle et al teaches the cryptography module as recited in claim 17, wherein the cryptography module is configured to store at least temporarily the result of the check in a volatile and/or nonvolatile manner (note para. [0023]: In nonvolatile memory 110, an authentication   code memory table 120 having individual table area 121, 122, etc., is stored;   see also para. [0030])
Regarding claim 29, Ihle et al teaches the cryptography module as recited in claim 17, wherein the cryptography module is configured to establish within the scope of the check whether a content of the at least one memory area corresponds to a predefinable memory content (note para. [0023]: memory   blocks 131, 132, etc., that are to be verified; see also para. [0027])
Regarding claim 32, Ihle et al teaches a method for operating a cryptography module (note figure 1.160; para. [0013], [0024]: security module) for a computing device (note figure 1.100: arithmetic unit), the method comprising the following steps:
checking, by the cryptography module, at least one memory area of a memory device accessible by the computing device (note para. [0023]: a nonvolatile memory   (NVM) 110, in which memory   blocks 131, 132, etc., that are to be verified, are stored; see also para. [0027]) to obtain a result of the check (note para. [0027], [0030], [0034]: authentication result); and
at least temporarily storing the result (note para. [0009], [0030]: write   module 150, which writes   the authentication   code in a step 211 together with the memory address and the memory length of block to authentication code memory table 120; see also para. [0035])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 20 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al in view of US 2011/0154059 A1 (hereinafter Durham et al)
Regarding claim 18, Ihle et al teaches the cryptography module as recited in claim 17, wherein the cryptography module is configured to Ihle et al)
Ihle et al fails to teach expressly wherein the cryptography module is configured to periodically check multiple memory areas of the memory device.
However, Durham et al teaches wherein the cryptography module is configured to periodically check multiple memory areas of the memory device (note para. [0024] At certain periods   the memory may be checked by comparing   the cumulative ICVs for the writes with the cumulative ICVs for the reads; see also para. [0046])
Durham et al and Ihle et al are analogous art because they are from the same field of endeavor of verifying integrity of memory contents for preventing unauthorized access. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Ihle et al cryptography module to further include the features of wherein the cryptography module is configured to periodically check multiple memory areas of the memory device in order to provide users with an efficient security mechanism for monitoring and checking memory data integrity in timely fashion (note Durham et al, para. [0008], [0024])
Regarding claim 20, it is rejected applying as same motivation and rationale applied above rejecting claim 18, furthermore, Ihle et al teaches the cryptography module wherein the cryptography module is configured to check the multiple memory areas, Ihle et al fails to teach expressly checking the multiple memory areas, at least occasionally, in a random or pseudorandom sequence.
However, Durham et al teaches checking the multiple memory areas, at least occasionally, in a random or pseudorandom sequence (note para. [0024] At certain periods the memory may be checked by comparing the cumulative ICVs for the writes with the cumulative ICVs for the reads; see also para. [0023]: multiple memory   blocks 131, 132, etc., that are to be verified)
Regarding claim 33, Durham et al teaches the method as recited in claim 32, wherein the cryptography module checks multiple memory areas of the memory device, the cryptography module a) periodically checking the multiple memory areas of the memory device at least one randomly or pseudorandomly selected point in time (note para. [0024] At certain periods  the memory may be checked by comparing the cumulative ICVs for the writes with the cumulative ICVs for the reads; see also para. [0023]: multiple memory   blocks 131, 132, etc., that are to be verified) and/or b) checking the multiple memory areas at least occasionally in a random or pseudorandom sequence, and wherein the cryptography module stores the result of the check, at least temporarily, in a volatile and/or nonvolatile manner (note para. [0023] –[0024]
Durham et al and Ihle et al are analogous art because they are from the same field of endeavor of verifying integrity of memory contents for preventing unauthorized access. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Ihle et al cryptography module to further include the features of wherein the cryptography module checks multiple memory areas of the memory device, the cryptography module a) periodically checking the multiple memory areas of the memory device at at least one randomly or pseudorandomly selected point in time in order to provide users with an efficient security mechanism for monitoring and checking memory data integrity in timely fashion (note Durham et al, para. [0008], [0024])

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al in view of US 2011/0145598 A1 (hereinafter Smith et al)
Regarding claim 22, Ihle et al teaches the cryptography module as recited in claim 17, wherein the result of the check of a memory area of the at least one memory area includes at least one Ihle et al fails to teach expressly at least one memory area includes at least one truth value that characterizes the result of the check.
However, Smith et al teaches at least one memory area includes at least one truth value that characterizes the result of the check (note para. [0022], [0051]: indicator/ flag can be true/ false value indicating successful verification)
Smith et al and Ihle et al are analogous art because they are from the same field of endeavor of verifying integrity of memory contents for preventing unauthorized access. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Ihle et al cryptography module to further include the features of wherein at least one memory area includes at least one truth value that characterizes the result of the check in order to provide users with a fast/ suitable mechanism for checking stored authentication result/ values associated with a particular memory area/ content (note Smith et al, para. [0022], [0051])
Regarding claim 25, Ihle et al fails to teach expressly the cryptography module as recited in claim 17, wherein the cryptography module is configured to carry out the check of the at least one memory area using a cypher-based message authentication code (CMAC) 
However, Smith et al teaches the cryptography module as recited in claim 17, wherein the cryptography module is configured to carry out the check of the at least one memory area using a cypher-based message authentication code (CMAC) (note para. [0026]: MAC/ CMAC based ICV/ check values)
Smith et al and Ihle et al are analogous art because they are from the same field of endeavor of verifying integrity of memory contents for preventing unauthorized access. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Ihle et al cryptography module to further include the features of wherein the cryptography module is configured to carry out the check of the at least one memory area using a cypher-based message authentication code (CMAC) in order to provide users with an alternative / suitable mechanism for generating authentication/ integrity checking values associated with a particular memory area/ content (note Smith et al, para. [0026])

Claims 23, 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al in view of Smith et al further in view of  Durham et al.
Regarding claim 23, it is rejected applying as same motivation and rationale applied above rejecting claim 22, furthermore, Smith et al teaches the cryptography module claim 22, wherein the result of the check of a memory area of the multiple memory areas includes at least one truth value that characterizes the result of the check (note para. [0022], [0051]: indicator/ flag including true/ false value), and wherein multiple truth values that are associated in each case with checked memory areas of the memory device 
Smith et al-Ihle et al  module fails to disclose expressly wherein the cryptography module is configured to periodically check multiple memory areas of the memory device; and wherein multiple truth values that are associated in each case with checked memory areas of the memory device as the result undergo an OR link in order to ascertain an overall result.
Furthermore, Durham et al teaches wherein the cryptography module is configured to periodically check multiple memory areas of the memory device (note para. [0024] At certain periods the memory may be checked by comparing   the cumulative ICVs for the writes with the cumulative ICVs for the reads; see also para. [0023]: multiple memory   blocks 131, 132, etc., that are to be verified); wherein multiple truth values that are associated in each case with checked memory areas of the memory device as the result undergo an OR link in order to ascertain an overall result (note para. [0023]- [0024]:  performing an exclusive OR (XOR)   operation on a current ICV value)
Durham et al and Ihle et al are analogous art because they are from the same field of endeavor of verifying integrity of memory contents for preventing unauthorized access. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to further modify Smith et al-Ihle et al   cryptography module to  include the features of wherein the cryptography module is configured to periodically check multiple memory areas of the memory device; and wherein multiple truth values that are associated in each case with checked memory areas of the memory device as the result undergo an OR link in order to ascertain an overall result in order to provide users with an efficient security mechanism for monitoring and checking memory data integrity in timely fashion (note Durham et al, para. [0008], [0024])
Regarding claim 24, it is rejected applying as same motivation and rationale applied above rejecting claim 23, furthermore, Ihle et al teaches the cryptography module wherein the cryptography module is configured to store at least temporarily the overall result in a volatile and/or nonvolatile manner (note para. [0023]: In nonvolatile memory 110, an authentication   code memory table 120 having individual table area 121, 122, etc., is stored; see also para. [0030])
Regarding claim 31, it is rejected applying as same motivation and rationale applied above rejecting claim 17, furthermore, Durham et al teaches the cryptography module wherein the cryptography module is configured to provide the computing device with first data, the first data being cryptographic keys, the cryptography module being configured to provide the computing device with the first data only partially, or not at all, as a function of the check (note para. [0002], [0026]: secure content including cryptographic keys; see also para. [0024]: checking blocks of memory contents)
Durham et al and Ihle et al are analogous art because they are from the same field of endeavor of verifying integrity of memory contents for preventing unauthorized access. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to further modify Ihle et al cryptography module to  include the features of the wherein the cryptography module is configured to provide the computing device with first data, the first data being cryptographic keys, the cryptography module being configured to provide the computing device with the first data only partially, or not at all, as a function of the check since such arrangement would allow users to store and protect various types of data including cryptographic keys in a secure memory module (note Durham et al,  para. [0002])

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al in view of US 2005/0193217 A1 (hereinafter Case et al)
Regarding claim 26, Ihle et al teaches the cryptography module as recited in claim 17, wherein the cryptography module includes a memory unit integrated into the cryptography module , for storing at least one 
Ihle et al  fails to teach expressly the cryptography module , for storing at least one reference value and/or a reference layout for the at least one memory area.
However, Case et al teaches the cryptography module , for storing at least one reference value and/or a reference layout for the at least one memory area (note para. [0015], [0025]: storing, comparing memory reference values) 
Case et al and Ihle et al are analogous art because they are from the same field of endeavor of verifying integrity of memory contents for preventing unauthorized access. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to further modify  Ihle et al   cryptography module to  include the features of the cryptography module , for storing at least one reference value and/or a reference layout for the at least one memory area in order to provide users with an alternative/ suitable mechanism for generating an integrity checking value/ result  based on a reference value (note Case et al, para. [0018], [0025])
Regarding claim 27, it is rejected applying as same motivation and rationale applied above rejecting claim 26, furthermore, Case et al teaches the cryptography module wherein the cryptography module is configured to carry out the check as a function of the reference value (note para. [0018], [0025], [0029]: reference value being result of cryptographic function)

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ihle et al in view of US 2018/0150637 A1 (hereinafter Filimon et al)
Regarding claim 28, Ihle et al teaches the cryptography module as recited in claim 23, wherein the cryptography module is configured to initiate an error response when the overall result is negative, the error response including at least one of the following measures: a) resetting the computing device, and/or resetting the computing device and the cryptography module, b) transmitting an interrupt request to the computing device, c) blocking an access of the computing device to cryptographic keys that are stored in the cryptography module or providable by the cryptography module and/or to other first data, d) preventing the execution of a bootloader of the computing device by holding in a reset state the computing device, e) providing the overall result for the computing device and/or transmitting the overall result to the computing device (note para. [0023]: the result is transmitted to an entity 309, which makes a decision based on the result   of the comparison)
Additionally, Filimon et al reference alternatively teaches the cryptography module as recited in claim 23, wherein the cryptography module is configured to initiate an error response when the overall result is negative, the error response including at least one of the following measures: a) resetting the computing device, and/or resetting the computing device and the cryptography module (note para. [0049], [0058]: reset), b) transmitting an interrupt request to the computing device (note para. [0038], [0057]: interrupting boot loading process), c) blocking an access of the computing device to cryptographic keys that are stored in the cryptography module or providable by the cryptography module and/or to other first data, d) preventing the execution of a bootloader of the computing device by holding in a reset state the computing device (note para. [0038], [0057]), e) providing the overall result for the computing device and/or transmitting the overall result to the computing device.
Filimon et al and Ihle et al are analogous art because they are from the same field of endeavor of verifying integrity of memory contents for preventing unauthorized access. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to further modify  Ihle et al   cryptography module to  include the features of a) resetting the computing device, and/or resetting the computing device and the cryptography module, b) transmitting an interrupt request to the computing device, d) preventing the execution of a bootloader of the computing device by holding in a reset state the computing device in order to provide users with an alternative mechanism for securely monitoring and executing a bootloader  program/ content (note Filimon et al, para. [0038], [0049])
Regarding claim 30, Ihle et al   fails to teach expressly the cryptography module as recited in claim 17, wherein the at least one memory area includes a bootloader for the computing device for execution on the computing device.
However, Filimon et al reference teaches the cryptography module as recited in claim 17, wherein the at least one memory area includes a bootloader for the computing device for execution on the computing device (note para. [0038], [0057]: execution of boot loading process)
Filimon et al and Ihle et al are analogous art because they are from the same field of endeavor of verifying integrity of memory contents for preventing unauthorized access. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to further modify  Ihle et al   cryptography module to  include the features of wherein the at least one memory area includes a bootloader for the computing device for execution on the computing device  in order to provide users with an alternative mechanism for securely monitoring and executing a bootloader  program/ content (note Filimon et al, para. [0038], [0049])

              Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/           Primary Examiner, Art Unit 2494